UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6688


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN ALBERT WILKERSON, JR., a/k/a Mutt,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:00-cr-00009-LHT-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Albert Wilkerson, Jr., Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Albert Wilkerson, Jr., appeals from the district

court’s order denying his motion to reduce his sentence under 18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no    reversible      error.       Accordingly,     we    affirm     for   the

reasons      stated    by    the    district     court.   See    United   States    v.

Wilkerson, No. 1:00-cr-00009-LHT-1 (W.D.N.C. filed Apr. 8, 2009;

entered Apr. 9, 2009).               We dispense with oral argument as the

facts   and    legal    contentions        are   adequately      addressed    in   the

materials      before       the    court   and   argument   would    not     aid   the

decisional process.

                                                                             AFFIRMED




                                            2